Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  On line 22 of the claim “at least on pical zone” is believed to be in error for -at least one apical zone-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 15, 16, 19-25, 45, 49, 51-52, 56-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “and/or in a shaped zone” is indefinite. It is unclear what is encompassed therein with respect to a shaped zone and how it is related to the other claimed sections of the implant.  Further it is unclear how the claimed the maximum radii is related to the claimed maximum distance of claim 3. The same issues applies to claim 49

The term "about" in claim 19 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 20/56, the limitation “flat outer surface” is indefinite. It is unclear what dimension the thread is flat as the threads are circular/eccentric around the implant. For examination purposes it is construed that a surface of the thread is substantially flat while maintaining its circular curve.
Regarding claim 21/57, the claim as a whole is indefinite. It is unclear what dimension of the free width of the flat thread is increasing. For examination purposes, it is construed that the flat thread increases in distance along a longitudinal axis (i.e. has a height and isn’t only a single row).
Regarding claim 25/61, the claim as a whole is indefinite, it is unclear what is encompassed by the orientation direction and how the flutes are positioned at a given rotational offset to a neighboring maximum radius. 
Regarding claim 45, the claim as a whole is indefinite, it is unclear how the parameter changes continuously in a linear manner. As a linear manner is a straight line it is unclear how it would change from a minimum value to a maximum value. For examination purposes, it is construed that the parameter is a tangent line to a curve along a contour of a continuously changing surface.
.
Allowable Subject Matter
Claims 3-5, 8, 17-18, 26, 46-48, 50, 53-55 are allowed and claims 6, 15, 16, 19-25, 45, 49, 51-52, 56-61 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant’s arguments, filed 10 November 2021, with respect to the art rejections have been fully considered and are persuasive.  The rejections of the claims under 35 USC 103 has been withdrawn. 
Note the pending 35 USC 112b issues that remain as set forth above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this, communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772                                                                                                                                                                                         /HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        2/22/2022